The Supreme Court affirmed the judgment of the Common Pleas on March 17,1884, in the following opinion:
Per Curiam.
The Act of June 11, 1879, P. Laws 127, limiting the time within which an action of ejectment may be brought upon certain titles therein mentioned, must receive a reasonable construction. It is not the institution of the proceedings before the Court which bars the right to bring ejectment; but it is the judgment of the Court in making the rule absolute. It is this judgment which the Act declares “shall be final and conclusive between the parties, their heirs and assigns; and thereafter no action of ejectment for the recovery” of the land shall be brought by the purchasers therein named; or those claiming a holding under them. The Court is not deprived of all discretion in regard to the time it shall hear and decide the rule and enter judgment. In this case the action of ejectment was actually brought before a decision was rendered on the rule. The object of the application was substantially obtained in advance of the judgment. The rule was therefore properly discharged.
Judgment affirmed.